UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended December 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT for the transition period from to Commission File Number 000-02040 ST. LAWRENCE SEAWAY CORPORATION (Exact Name of Small Business Issuer as Specified in its Charter) DELAWARE 26-0818050 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 200 Connecticut Avenue Fifth Floor Norwalk, Connecticut06854 (Address of principal executive offices) (203) 853-8700 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer:(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No [ ] State the number of shares outstanding of the issuer’s common stock. Class
